Citation Nr: 1221525	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to February 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

The RO's August 2008 rating decision denied service connection for bilateral hearing loss.  In May 2010, the RO issued a rating decision finding clear and unmistakable error in its August 2008 rating decision, and granted service connection with a noncompensable evaluation for left ear hearing loss, effective March 21, 2008.  In February 2011 and September 2011, the remaining issue of service connection for right ear hearing loss was remanded for additional evidentiary development.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In January 2009, the Veteran was afforded a VA audiological examination.  The examination report concluded with a diagnosis of normal-to-moderate sensorineural hearing loss in the right ear.  In March 2009, a supplemental VA medical opinion was obtained.  Specifically, the VA examiner opined that the Veteran separated from military service with hearing within normal limits in the right ear, which "indicates [that] his current hearing loss did not occur while in the military and that it is less likely than not his hearing loss is service connected." 

In a May 2010 statement, the Veteran's accredited representative persuasively argued that the VA examiner's March 2009 medical opinion was based entirely on the Veteran having hearing acuity in the right ear within normal limits upon his separation from service.  Consequently, the Board found that the March 2009 medical opinion failed to meaningfully address the issue of whether the Veteran's right ear hearing loss was incurred in service, regardless of whether it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Neither the March 2009 supplemental medical opinion, nor the January 2009 VA audiological examination report, indicated when the Veteran's current right ear hearing loss was first shown following his military service.  Moreover, the VA examiner's March 2009 opinion failed to provide any other rationale for the conclusion reached therein.  Thus, in a February 2011 remand, the Board found the March 2009 supplemental medical opinion to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms). 

As such, in its February 2011 remand, the Board instructed the RO to provide the Veteran with a new VA audiological examination to determine the etiology of his right ear hearing loss.  Specifically, the examiner was directed to address the question of whether any degree of current hearing loss was a result of his military service or to any incident therein, to include as a result of in-service noise exposure, while being mindful that if hearing loss as defined by 38 C.F.R. § 3.385 was not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  

Pursuant to the Board's February 2011 remand instructions, the Veteran was afforded a VA audiological examination later that month, at which time mild-to-moderate sensorineural hearing loss was diagnosed, with excellent speech recognition.  However, the claims file was not available for review, and it was indicated that the examiner was therefore unable to render an opinion without resorting to mere speculation.  Upon subsequent review of the claims file, the examiner issued an addendum in March 2011 in which she opined that the Veteran's hearing loss was not caused by or a result of military service solely due to the fact that he exhibited normal hearing sensitivity in the right ear at his exit from service in February 1974.

In September 2011, the case returned to the Board, at which time the Board indicated that the February 2011 VA audiological examination report and March 2011 addendum failed to take into account factors such as the Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, and the Veteran's history of in-service as well as post-service noise exposure.  Moreover, the Board found that the VA examiner based the negative opinion solely on normal hearing sensitivity in the right ear upon the Veteran's discharge from the service -- a rationale that, when standing alone, was insufficient.  As such, the Board again remanded the case for an additional VA audiological examination and opinion.  To that end, it was explicitly stated in the enumerated remand instructions that, "The examiner must not base the required opinion solely on whether right ear hearing loss was shown in service or on service separation."  

Pursuant to the Board's September 2011 remand instructions, the Veteran was afforded a VA audiological examination in November 2011, at which time mild-to-moderate mid-to-high-frequency hearing sensorineural hearing loss was diagnosed, with good speech recognition in the right ear.  However, the examiner emphasized that the Veteran had an audiometric evaluation at the time of his separation physical which indicated that his right ear hearing was well within normal limits, and that there was no upward shift in tested thresholds during service.  The examiner concluded that current research did not support the concept of delayed onset of hearing loss due to noise exposure, and therefore agreed with the previous audiologists that it was "not likely" that the Veteran's current right ear hearing loss was related to his period of military service.  The examiner indicated that he did not have an opinion as to the etiology of the Veteran's right ear hearing loss.  

Unfortunately, the November 2011 examiner again based the required opinion solely on whether right ear hearing loss was shown in service or on service separation.  As such, the examination is inadequate. 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a VA audiological examination to address the etiology of any current right ear hearing loss found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any degree of the Veteran's current right ear hearing loss is related to the Veteran's period of military service from December 1969 to February 1974, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of in-service and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Importantly, the examiner must not base the required opinion solely on whether right ear hearing loss was shown in service or on service separation.  The examiner must specifically address the question of whether any degree of current right ear hearing loss is a result of his military service or to any incident therein, to include as a result of in-service noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

